Title: To James Madison from Frances Taylor Madison Rose, 8 December 1803
From: Rose, Frances Taylor Madison
To: Madison, James



Dear Brother
Montpelier December 8th 1803
Your Letters to Mama and myself of the 25th of last month have been received. I am extremely thankfull for your attention to my requests. Mama directs me to inform you that she wishes to pay off four of the children at Barnetts-ford their proportion of what she is owing that estate; a sum sufficient for that purpose is all that she is in immediate want of; she is at this ⟨tim⟩e very unwell with the symptoms which generally preceed an attack of the complaint in her head and ears, her health in other respects has been for sometime past, better than usual. Mr Hite left this place on his way home yesterday morning, accompanied by his young and blooming wife, the late Miss Ann Maury, to whom he was united on Thursday last. Sister Macon has had an addition to her family of another daughter; they are well. I beg you to remember me affectionately to Sister Dolley and assure her I am grateful for her kind and considerate present by Mr Gooch. The Ditch for conveying the water to the House has been completed for several weeks but Culp never came to fix the pipes ’till last monday. Mr Clark was then setting off to Richmond and was obliged to pospone the work until his return which will be about the first of next week. Mama send [sic] her tender affection to Sister Dolley and yourself. And beleive me your ever affectionate Sister
Frances. T. Rose
 

   
   RC (owned by W. Parsons Todd, Morristown, N.J., 1961). Damaged by removal of seal.



   
   Letters not found.



   
   “The children at Barnetts-ford” were the children of JM’s late brother Francis Madison, who were living on one thousand acres near Barnett’s Ford on the Rapidan River that had been transferred to Francis Madison by James Madison, Sr., on 14 Aug. 1784 (Culpeper County, Virginia, Deed Book M, pp. 206–7). For the settlement of the estate of James Madison, Sr., see Court of Chancery Decree in the Case between James Madison and William Madison and Others, 3 Mar. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:387).



   
   Isaac Hite’s first wife was JM’s sister Nelly.



   
   John Clark was JM’s overseer (see John Clark to JM, 5 Feb. 1804, and n.).


